Case 1:20-cv-21689-LFL Document 20 Entered on FLSD Docket 11/23/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:20-cv-21689- LFL

 MARIA ESPINEYRA,

        Plaintiff,

 v.

 ARBOR E&T, LLC. d/b/a RES-CARE
 WORKFORCE SERVICES,

       Defendant.
 __________________________________/

                     PROTECTIVE ORDER REGARDING CONFIDENTIALITY

        THIS CAUSE, came before the Court on the respective parties’ joint motion and

 stipulation for the entry of a protective order (ECF No. 15). The parties to this action have

 agreed to the entry of a protective order. Upon consideration of the parties’ stipulation, it is

 hereby ORDERED and ADJUDGED:

        1.      Documents or other materials produced in this case which contain or which could

 lead to the disclosure of confidential, financial and/or proprietary information not otherwise

 subject to public disclosure, including but not limited to third party personnel records, company

 policies, procedures, training materials, and/or documents or other materials which contain

 personal and/or private information regarding plaintiff and/or non-parties to this action may be

 designated by the answering or producing party, or witness, as “Confidential” information, and

 shall thereby be deemed confidential and subject to the provisions of this protective order.

        2.      If any party to this action or witness claims that any document or other material

 produced by such party or witness or any information contained therein is confidential, then the

 party claiming confidentiality shall mark the document, and each page thereof, with a stamp
Case 1:20-cv-21689-LFL Document 20 Entered on FLSD Docket 11/23/2020 Page 2 of 4




 identifying it as “Confidential.”

         3.      If documents or other materials deemed confidential are to be filed with the Court,

 they shall be filed under seal. The parties must adhere to the requirements set forth in Rule 5.4

 of the Local Rules for the U.S. District Court for the Southern District of Florida with respect to

 filing documents under seal, which includes seeking leave of Court to file under seal before any

 such documents may be filed.

         4.      Use of any information and embodiments thereof subject to this Stipulated

 Protective Order including all derivative information therefrom, shall be restricted solely to the

 litigation of this case, including discovery and trial, and shall not be used by any party for any

 business, commercial or competitive purpose. However, this Stipulated Protective Order in no

 way operates to restrict the disclosure or use of any information which is known or becomes

 known through proper and legal means or sources outside of this litigation.

         5.      In the event that any documents or other materials previously identified as

 confidential are marked as exhibits or otherwise generally discussed during the taking of a

 deposition in this action, the exhibit, and all portions of the relevant deposition transcript in

 which the exhibit is discussed and/or referenced, shall immediately be deemed confidential, and

 therefore subject to the terms of this Stipulated Protective Order.

         6.      Use of any information and embodiments thereof subject to this Stipulated

 Protective Order, including all derivative information therefrom, shall be restricted solely to the

 following persons who shall be advised of the terms of this Stipulated Protective Order: 1


 1
   Subject to any limitations described elsewhere in this Stipulated Protective Order, including, but not
 limited to, the filing requirements described in paragraph 3 of this Stipulated Protective Order, disclosure
 may also be made to this Court and its personnel including, but not limited to, stenographic reporters
 regularly employed by the Court and stenographic reporters not regularly employed by the Court who are
 engaged by the Court during the litigation of the above-captioned action, and to the jury pursuant to the
 presentation of evidence at trial.

                                                      2
Case 1:20-cv-21689-LFL Document 20 Entered on FLSD Docket 11/23/2020 Page 3 of 4




                a.      Counsel for any party to the above-captioned litigation, including

 attorneys of said counsel’s law firm and all regular full-time employees of said counsel’s law

 department or law firm including, but not limited to, paralegal assistants, and stenographic and

 clerical employees;

                b.      Plaintiff, Maria Espineyra, Defendant, Arbor E&T, LLC d/b/a Res-Care

 Workforce Services, and any employees of Defendant who are actively engaged in the

 preparation of this case;

                c.      Deponents or witnesses in this action while their sworn testimony is

 elicited, or in preparation for and/or in anticipation of providing such testimony; and

                d.      Expert witnesses, and their secretarial or clerical staffs, retained by either

 party who expect to be called as witnesses at trial, or who have been referred as non-testifying

 consultants.

        7.      Individuals identified in paragraphs 6(a) and (b) above shall be automatically

 bound by the terms of this Stipulated Protective Order via the granting of this Order. Individuals

 identified in paragraphs 6(c) and 6(d) above must agree, either in writing, or orally if disclosure

 is to be made at a deposition, hearing, or trial, to be bound by the terms of this Stipulated

 Protective Order prior to viewing any documents or other materials deemed confidential.

        8.      This Stipulated Protective Order shall not constitute a waiver of any party’s or

 non-party’s right to oppose any discovery request as provided under Florida and federal law.

 Nothing in this Stipulated Protected Order shall prejudice any party from seeking amendments

 hereto broadening or restricting the rights of access to and use of confidential information, or

 other modifications, subject to orders by the Court.

        9.      Within thirty (30) days after the entry of a final judgment no longer subject to

 appeal on the merits of this case, or coincidentally with the execution of any agreement between
                                                  3
Case 1:20-cv-21689-LFL Document 20 Entered on FLSD Docket 11/23/2020 Page 4 of 4




 the parties to resolve amicably and settle this case, each party herein shall destroy or return to

 every other party or witness all information and any copies thereof subject to this Stipulated

 Protected Order. If the material is returned, it shall be delivered in sealed envelopes marked

 “Confidential” to respective counsel.

         10.    Each party herein reserves the right to dispute the confidential status claimed by

 any other party in accordance with this Stipulated Protective Order. The parties shall first try to

 resolve any such dispute on an informal basis and in good faith before presenting the dispute to

 the Court.

         11.    If any party believes that any information or documents have been inappropriately

 designated by another party or witness as subject to this Stipulated Protected Order, the party

 shall, in writing, inform counsel for the party claiming the protected status within ten (10)

 business days of the date of first receipt of notice that the documents have been marked

 confidential. The party seeking to challenge the protected status of any documents marked as

 confidential shall be required to work in good faith with the opposing party to resolve any

 disagreement over the confidential status of the documents at issue. If the parties are unable to

 reach agreement on the nature of the documents at issue, the party seeking to challenge the

 protected status must file an appropriate motion with the Court within thirty (30) calendar days

 of the date of first receipt of notice that the documents have been marked confidential. If a

 motion is not filed within the required time period, then the party waives the right to contest the

 confidential nature of the documents at issue.

         DONE and ORDERED in chambers in Miami, Florida this 23rd day of November,

 2020.

                                              ___________________________________
                                              LAUREN F. LOUIS
                                              UNITED STATES MAGISTRATE JUDGE
                                                  4
